Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 7, 8, 11, 17 – 20 are amended.
Claims 1 – 20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2021 (4 pages) and 04/28/2021 (6 pages) were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The objection to the abstract of the disclosure is withdrawn in light of the amendments. 

The rejection of claims 7, 8, and 11, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

The rejection of claims 17 – 20, under 35 U.S.C. 101, is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 02/26/2021, with respect to the rejection of claims 1 and 17, under 35 U.S.C. 112(b), have been fully considered and are persuasive.  The rejection of claims 1 and 17, under 35 U.S.C. 112(b), has been withdrawn. 

Applicant’s arguments, filed 02/26/2021, with respect to the rejection(s) of claim(s) 1 – 20, under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Resch et al., U.S. Patent 8,683,205.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Resch et al., U.S. Patent 8,683,205 (herein Resch), in view of Cohen et al., U.S. Publication 2014/0064048 (herein Cohen).

Regarding claim 1, Resch teaches: A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, 
Cohen teaches: wherein the re-encoding is based on a representation of a data chunk not protected by the first coding chunk (figure 2, element 216).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Resch: determining a second zone storage component has been added, and selecting a second erasure coding scheme; with the teaching of Cohen: re-encoding is based on a representation of a data chunk not protected by the first coding chunk for the purpose of protecting new data (paragraph 0045). Distributed storage zones are well-known in the art (paragraph 0063). A second encoding scheme is a well-known design choice in the art (column 9, lines 45 – 55). Re-encoding data with unprotected data is a well-known design choice in the art (paragraph 0045). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 2, Resch and Cohen teach the limitations of the parent claim. Resch additionally teaches: moving the data chunk to the second zone storage 

Regarding claim 3, Resch and Cohen teach the limitations of the parent claim. Resch additionally teaches: moving the second coding chunk to the second zone storage component of the geographically diverse storage system (figure 13, element 262). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 4, Resch and Cohen teach the limitations of the parent claim. Resch additionally teaches: representation of the data chunk not protected by the first coding chunk is the data chunk (figure 7, element 128). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 5, Resch and Cohen teach the limitations of the parent claim. Resch additionally teaches: the representation of the data chunk not protected by the first coding chunk is a copy of the data chunk (figure 7, element 128). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 6, Resch and Cohen teach the limitations of the parent claim. Resch does not explicitly teach: the second erasure coding scheme has a lower storage overhead than the first erasure coding scheme.


Regarding claim 11, Resch teaches: A method, comprising: determining, by a system comprising a processor and a memory, that a geographically diverse storage system, comprising a pre-existing zone storage component and employing a first erasure coding scheme (column 11, lines 30 – 50), has undergone a scaling out event resulting in a new zone storage component being added to the geographically diverse storage system (column 24, lines 30 – 60); selecting, by the system, a second erasure coding scheme based on a count of storage zones of the geographically diverse storage system after the scaling out event (column 9, lines 45 – 55; column 11, lines 30 – 50); and generating, a new coding chunk according to the second erasure coding scheme, wherein the new coding chunk protects the data chunk (column 9, lines 45 – 55; column 11, lines 30 – 50). Resch does not explicitly teach: by the system based on a pre-existing coding chunk according to the first erasure coding scheme and a data chunk not protected by the pre-existing coding chunk.
Cohen teaches: by the system based on a pre-existing coding chunk according to the first erasure coding scheme and a data chunk not protected by the pre-existing coding chunk (figure 2, element 216). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 12, Resch and Cohen teach the limitations of the parent claim. Resch additionally teaches: moving, by the system, the data chunk to the second zone storage component of the geographically diverse storage system; and freeing, by the system, storage space associated with the pre-existing coding chunk (figure 13, element 262). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 13, Resch and Cohen teach the limitations of the parent claim. Resch additionally teaches: generating the new coding chunk results in the new coding chunk being stored, by the system, in the new zone storage component (figure 13, element 262). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 14, Resch and Cohen teach the limitations of the parent claim. Resch additionally teaches: the generating the new coding chunk, the data chunk is a copy of another data chunk that is not protected by the pre-existing coding chunk (figure 13, element 262). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 15, Resch and Cohen teach the limitations of the parent claim. Resch additionally teaches: the generating the new coding chunk occurs in the preexisting zone storage component of the geographically diverse storage system 

Regarding claim 16, Resch and Cohen teach the limitations of the parent claim. Resch does not explicitly teach: the selecting the second erasure coding scheme comprises selecting a Reed-Solomon type erasure coding scheme.
Cohen teaches: the selecting the second erasure coding scheme comprises selecting a Reed-Solomon type erasure coding scheme (paragraph 0031). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 17, Resch teaches: A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (claim 1), comprising: in response to determining that a new zone storage component has been added to a geographically diverse storage system comprising a pre-existing zone storage component and employing a first erasure coding scheme (column 11, lines 30 – 50; column 24, lines 30 – 60), selecting a second erasure coding scheme (column 11, lines 30 – 50); and re-encoding a pre-existing coding chunk generated under the first erasure coding scheme, based on a data chunk not protected by the pre-existing coding chunk, the re- encoding resulting in a new coding chunk, wherein the new coding chunk protects the data chunk according to the second erasure coding scheme (column 9, lines 45 – 55; column 11, lines 30 – 50). Resch does not explicitly teach: based on a data chunk not protected by the pre-existing coding chunk.


Regarding claim 18, Resch and Cohen teach the limitations of the parent claim. Resch additionally teaches: moving the data chunk to the new zone storage component of the geographically diverse storage system (figure 13, element 262). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 19, Resch and Cohen teach the limitations of the parent claim. Resch additionally teaches: moving the new coding chunk to the new zone storage component of the geographically diverse storage system (figure 13, element 262). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 20, Resch and Cohen teach the limitations of the parent claim. Resch does not specifically teach: second erasure coding scheme has a lower storage overhead than the first erasure coding scheme.
Cohen teaches: second erasure coding scheme has a lower storage overhead than the first erasure coding scheme (claim 14).And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Pydipaty; et al.		US 20190114223Al
Slik; David et al.		US 20170288701 Al
Sorenson, III; James C.	US 9942084 B1
Gupta; Aayush et al.	US 9817713 B2
Miller; Ethan L. et al.	US 10733053 B1
determining, for a geographically diverse storage system comprising a first zone storage component and employing a first erasure coding scheme, that a second zone storage component has been added,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111